Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			 	    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1).

	With respect to claims 1, 11 and 16, the Kocberber et al. teaches obtaining a select-gapless dataset ([0074] - the data source component may be used to select a Training data set 611, Test data set 612, validation data set 613, as well as input data set 614, wherein, the data source component 610 includes components that allows a user to provide authentication information that allows the user to access the datasets); initializing a classification learning model ([0078] – the Disk Health 740 for each disk may be classified by the RNN LSTM (Classifier Output 705) to be in a numerical range between 0.0 (Healthy 706) and 1.0 (Failed 707) as shown by each of the entries in column 740, and explained in legend 703. Thus, the Prediction of Failure Alert 730 and Disk health 740 may also have an associated historical confidence measure 750, displayed by the individual values 740-1, 740-2, . . . , 740N, 
	The Kocberber et al. reference does not teach and performing a proactive response based on the set of disk failure forecasts.
	The Yong reference teaches and performing a proactive response based on the set of disk failure forecasts (page 3, lines 8-20 – Proactive measures may be taken, for example, moving workloads to healthy storage devices may also improve service availability, wherein to build an accurate online prediction model, both storage device-level sensor (S.M.A.R.T) data and system-level signals are evaluated to identify storage devices that may be likely to fail. Further, a 
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of and performing a proactive response based on the set of disk failure forecasts into the claimed invention.
The motivation for and performing a proactive response based on the set of disk failure forecasts is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 2, 12 and 17, all of the limitations of claims 1, 11 and 16 have been addressed. 
	The Kocberber et al. reference does not teach wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class; reducing the raw dataset to a select dataset comprising a second set of data tuples, each comprising a feature subset of the feature set and the disk health class; and imputing a set of missing data values in the select dataset to obtain the select-gapless dataset comprising a gapless version of the second set of data tuples.
	The Yong reference teaches wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class (page 5, lines 13-18 – the metric collector 125 may store the obtained metrics in a database 150, arranged by relationships between metrics and 
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each 
The motivation for wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class; reducing the raw dataset to a select dataset comprising a second set of data tuples, each comprising a feature subset of the feature set and the disk health class; and imputing a set of missing data values in the select dataset to obtain the select-gapless dataset comprising a gapless version of the second set of data tuples is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 3, 13 and 18, all of the limitations of claims 2, 12 and 17 have been addressed. 
	The Kocberber et al. reference does not teach further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms, wherein the feature subset comprises features commonly selected by the set of feature selection algorithms, wherein the raw dataset is reduced based on the feature subset.
	The Yong reference teaches further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms (page 5, lines 24-58 – three different window sizes may be used in calculating Diff, 
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms, wherein the feature subset comprises features commonly selected by the set of feature selection algorithms, wherein the raw dataset is reduced based on the feature subset into the claimed invention.
The motivation for further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection 

With respect to claims 4, 14 and 19, all of the limitations of claims 3, 11 and 16 have been addressed. 
	The Kocberber et al. reference does not teach wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm.
	The Yong reference teaches wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm (column 6, lines 24-29 – different algorithms may be used).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm into the claimed invention.
The motivation for wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra 

With respect to claim 7, all of the limitations of claim 1 have been addressed. 
	The Kocberber et al. reference does not teach wherein the proactive response comprises issuing a disk replacement order to a sales client.
	The Yong reference teaches wherein the proactive response comprises issuing a disk replacement order to a sales client (page 3, lines 30-35 – Proactive remediation, such as replacement of failure prone storage devices, may be taken).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein the proactive response comprises issuing a disk replacement order to a sales client into the claimed invention.
The motivation for wherein the proactive response comprises issuing a disk replacement order to a sales client is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 8 and 15, all of the limitations of claims 7 and 11 have been addressed. 
	The Kocberber et al. reference does not teach wherein the proactive response further comprises alerting a storage system administrator.

Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein the proactive response further comprises alerting a storage system administrator into the claimed invention.
The motivation for wherein the proactive response further comprises alerting a storage system administrator is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 9 and 20, all of the limitations of claims 1 and 16 have been addressed. 
	The Kocberber et al. reference does not teach further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores; and ranking the set of disk failure forecasts based on the set of confidence-credibility scores to obtain a ranked set of disk failure forecasts, wherein the proactive response is performed further based on the ranked set of disk failure forecasts.
	The Yong reference teaches further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores (page 3, lines 8-15 – to build an accurate online prediction model, both storage device-level sensor data and system level signals are evaluated to identify storage devices that may be likely to fail, wherein, a learning model is used that may learn the characteristics of previous faulty storage devices and rank the current storage devices based on 
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of further comprising: prior to performing the proactive response: 
The motivation for further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores; and ranking the set of disk failure forecasts based on the set of confidence-credibility scores to obtain a ranked set of disk failure forecasts, wherein the proactive response is performed further based on the ranked set of disk failure forecasts is for improved service availability (page 3, lines 8 - Yong).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1) and further in view of Pavletic et al. (U.S. Pub. No. 2019/0295114).

	With respect to claim 5, all of the limitations of claim 2 have been addressed.
 The Kocberber et al. reference does not teach wherein the set of missing data values is imputed using median substitution.
	The Pavletic et al. reference teaches wherein the set of missing data values is imputed using median substitution ([0155] - median substitution can be used for inputting missing data values).

The motivation for wherein the set of missing data values is imputed using median substitution is for improved memory ([0005] - Pavletic et al.).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1) and further in view of Dirac et al. (U.S. Pub. No. 2015/0379430).

	With respect to claim 6, all of the limitations of claim 1 have been addressed.
 The Kocberber et al. reference does not teach wherein the classification learning model is a stochastic gradient descent classifier.
The Dirac et al. reference teaches wherein the classification learning model is a stochastic gradient descent classifier ([0270] - stochastic gradient techniques can be used).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Dirac et al. to incorporate the limitations of wherein the classification learning model is a stochastic gradient descent classifier into the claimed invention.
The motivation for wherein the classification learning model is a stochastic gradient descent classifier is for improved quality of predictions ([0090] - Dirac et al.).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1) and further in view of Chintalapati et al. (U.S. Pub. No. 2019/0377625).

With respect to claim 10, all of the limitations of claim 9 have been addressed.
 The Kocberber et al. reference does not teach wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework.
The Dirac et al. reference teaches wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework ([0019 – inductive logic programming can be used as a prediction reliability algorithm).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Dirac et al. to incorporate the limitations of wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework into the claimed invention.
The motivation for wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework is for improved reliability ([0005] - Dirac et al.).
   
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  
           
           EA
       12/14/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112